DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour (US Patent Application Publication No. 2011/0306304), and further in view of Loomis (US Patent Application Publication No. 2004/0138948).
Regarding claim 1, Forutanpour teaches a first device comprising:
a network interface (Fig. 6 items 610, 638);

receive data indicating user motion; based on receipt of the data indicating the user motion, predict that the first device will receive a subsequent user input to play back content (Fig. 6 items 624, 630, Paragraph 0066-0067, 0074, 0081-0082 accessing web page); and
based on the prediction that the first device will receive the subsequent user input to play back content (web page), pre-cache, via the network interface from a network source, data representing at least a portion of particular content in the data storage before receiving the subsequent user input to play back the content (Paragraphs 0081-0082 predicting likelihood of user action and electronically pre-fetch or pre-load using URL) (Paragraphs 0066-0069, 0073-0074).
Forutanpour teaches device as being from one of many devices including personal audio device, and playback device having an audio stage comprising an amplifier i.e. adjusting volume up and down was well known not only to a person of ordinary skill in the art but to was known to even a lay user of a radio, but Forutanpour does not specifically teach the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped.
However, in the similar field, Loomis teaches audio playback device (Fig. 1 B), wherein the particular audio content comprises (a) a next media item in a playback or (b) a current media item in the playback queue when playback on the first playback device is stopped (Figs. 3A-3D prefetching multiple songs when current song is played) (Paragraphs 0021-022, 0053-0091).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour to include audio playback device, wherein the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped as taught by Loomis in order to allow “a user to skip one or more songs in a pre-selected play list without having an unintended delay between skips” (Loomis, Paragraph 0003).
Regarding claim 2, Forutanpour teaches to receive sensor data indicating motion in proximity to a proximity sensor (Paragraphs 0066-0067, 0074, 0081-0082).
Regarding claim 4, Loomis teaches after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content (Paragraphs 0053-0090).
Regarding claim 8, Loomis teaches the particular audio content comprises an Internet radio station (Fig. 1B item 109), and wherein the first playback device is configured to pre-cache the data representing at least a portion of particular audio content in the data storage such that the first playback device is configured to: repeatedly pre-cache portions of a stream representing the Internet radio station until the first playback device receives the subsequent user input to play back audio content (Figs. 3A-3D, Paragraphs 0053-0090).
Regarding claim 9, Forutanpour teaches a tangible, non-transitory, computer-readable media having stored thereon instructions that are executable by at least one processor of a first device such that the first device is configured (Fig. 6 items 612, 614, Paragraphs 0083-094) to:
receive data indicating user motion; based on receipt of the data indicating the user motion, predict that the first device will receive a subsequent user input to play back content (Fig. 6 items 624, 630, Paragraph 0066-0067, 0074, 0081-0082 accessing web page); and
based on the prediction that the first device will receive the subsequent user input to play back content (web page), pre-cache, via a network interface from a network source, data representing at least a portion of particular content in data storage before receiving the subsequent user input to play back the content (Paragraphs 0081-0082 predicting likelihood of user action and electronically pre-fetch or pre-load using URL) (Paragraphs 0066-0069, 0073-0074).
Forutanpour teaches device as being from one of many devices including personal audio device, and playback device having an audio stage comprising an amplifier i.e. adjusting volume up and down was well known not only to a person of ordinary skill in the art but to was known to even a lay user of a radio, but Forutanpour does not specifically teach the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped.
or (b) a current media item in the playback queue when playback on the first playback device is stopped (Figs. 3A-3D prefetching multiple songs when current song is played) (Paragraphs 0021-022, 0053-0091).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour to include audio playback device, wherein the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped as taught by Loomis in order to allow “a user to skip one or more songs in a pre-selected play list without having an unintended delay between skips” (Loomis, Paragraph 0003).
Regarding claim 10, Forutanpour teaches to receive sensor data indicating motion in proximity to a proximity sensor (Paragraphs 0066-0067, 0074, 0081-0082).
Regarding claim 12, Loomis teaches after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content (Paragraphs 0053-0090).
Regarding claim 16, Loomis teaches the particular audio content comprises an Internet radio station (Fig. 1B item 109), and wherein the first playback device is configured to pre-cache the data representing at least a portion of particular audio content in the data storage such that the first playback device is configured to: 
Regarding claim 17, Forutanpour teaches a method to be performed by a first device, the method comprising:
receiving data indicating user motion; based on receiving the data indicating the user motion, predicting that the first device will receive a subsequent user input to play back content (Fig. 6 items 624, 630, Paragraph 0066-0067, 0074, 0081-0082 accessing web page); and
based on the prediction that the first device will receive the subsequent user input to play back content (web page), pre-caching, via a network interface from a network source, data representing at least a portion of particular content in data storage before receiving the subsequent user input to play back the content (Paragraphs 0081-0082 predicting likelihood of user action and electronically pre-fetch or pre-load using URL) (Paragraphs 0066-0069, 0073-0074).
Forutanpour teaches device as being from one of many devices including personal audio device, and playback device having an audio stage comprising an amplifier i.e. adjusting volume up and down was well known not only to a person of ordinary skill in the art but to was known to even a lay user of a radio, but Forutanpour does not specifically teach the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped.
or (b) a current media item in the playback queue when playback on the first playback device is stopped (Figs. 3A-3D prefetching multiple songs when current song is played) (Paragraphs 0021-022, 0053-0091).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour to include audio playback device, wherein the particular audio content comprises (a) a next media item in a playback queue when the first playback device is already playing back the playback queue or (b) a current media item in the playback queue when playback on the first playback device is stopped as taught by Loomis in order to allow “a user to skip one or more songs in a pre-selected play list without having an unintended delay between skips” (Loomis, Paragraph 0003).
Regarding claim 18, Forutanpour teaches receiving sensor data indicating motion in proximity to a proximity sensor (Paragraphs 0066-0067, 0074, 0081-0082).
Regarding claim 19, Loomis teaches after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content (Paragraphs 0053-0090).

Claims 3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour and Loomis as applied to claims 2, 10 above, and further in view of Brodersen (US Patent Application Publication No. 2008/0165396).
Regarding claim 3, Forutanpour and Loomis do not teach a control interface comprising a play/pause control, a skip forward control, and a skip backward control, and wherein the proximity sensor is configured to detect motion in proximity to the control interface.
However, in the similar field, Brodersen teaches a control interface comprising a play/pause control, a skip forward control, and a skip backward control, and wherein the proximity sensor is configured to detect motion in proximity to the control interface (Figs. 3, 4A-4D, 5-6, Paragraphs 0031-0047).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour and Loomis to include a control interface comprising a play/pause control, a skip forward control, and a skip backward control, and wherein the proximity sensor is configured to detect motion in proximity to the control interface as taught by Brodersen in order to “present users with an interface through which users can provide input to manipulate the content” including “play, stop, pause, forward, rewind, and the like” (Brodersen, Paragraph 0003).
Regarding claim 11, refer to rejections for claim 10 and claim 3.

Claims 5, 13, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour and Loomis as applied to claims 1, 9, 17 above, and further in view of Lambourne (US Patent No. 8,290,603).
Regarding claim 5, Forutanpour and Loomis do not teach that the first playback device is configured in a synchrony group with a second playback device, and wherein the first playback device is further configured to: after receipt of the subsequent user 
However, in the similar field, Lambourne teaches the first playback device is configured in a synchrony group with a second playback device (col. 5 ll. 25-29, col. 6 ll. 48-52) and the first playback device is further configured to: after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content in synchrony with the second playback device (col. 7 ll. 59-col. 8 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour and Loomis with the first playback device configured in a synchrony group with a second playback device, and after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content in synchrony with the second playback device as taught by Lambourne “so that all the zone players in the group playback an identical audio source or a list of identical audio sources in a timely synchronized manner” (Lambourne, col. 7 ll. 64-66).
Regarding claim 13, refer to rejections for claim 9 and claim 5.
Regarding claim 20, refer to rejections for claim 17 and claim 5.

Claims 5, 7, 13, 15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour and Loomis as applied to claims 1, 9, 17 above, and further in view of Millington (US Patent Application Publication No. 2012/0263318).
Regarding claim 5, Forutanpour and Loomis do not teach that the first playback device is configured in a synchrony group with a second playback device, and wherein the first playback device is further configured to: after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content in synchrony with the second playback device.
However, in the similar field, Millington teaches the first playback device is configured in a synchrony group with a second playback device (Paragraphs 0035-0037, 0062, 0067-0074, 0099) and the first playback device is further configured to: after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content in synchrony with the second playback device (Paragraphs 0048, 0055, 0064, 0100-0101, 0105).
It would have been obvious to a person of ordinary skill in the art at the invention was made to modify Forutanpour and Loomis with the first playback device configured in a synchrony group with a second playback device, and after receipt of the subsequent user input to play back the audio content, play back the particular audio content from the cached data representing at least the portion of the particular audio content in synchrony with the second playback device as taught by Millington so that ”the zone player 200 is caused to retrieve an audio source from another zone player or a device on the network and synchronize the players in the zone group to play back the audio source as desired” (Millington, Paragraph 0048).
Regarding claim 7, Millington teaches the first playback device is configured as a coordinator of the synchrony group, and the first playback device is configured to play back the particular audio content such that the first playback device is configured to: send, via the network interface to the second playback device, data representing (i) the particular audio content and (ii) timing information to facilitate synchrony playback of the particular audio content with the second playback device (Paragraphs 0115-0118, 0120).
Regarding claim 13, refer to rejections for claim 9 and claim 5.
Regarding claim 15, refer to rejections for claim 13 and claim 7.
Regarding claim 20, refer to rejections for claim 17 and claim 5.

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653